Bergan, J.
The Manufacturers Trust Company had on deposit in a special interest account under the name of “ Earl Clifford ” the sum of $1,083.50. On April 24,1949, the decedent James Trevor died intestate. In his lifetime he had received public assistance from the department of welfare of the city of New York in excess of $6,000. Letters of administration were issued to the Public Administrator and a claim for reimbursement for the expenditure of relief money has been filed. The letters of administration referred to' the decedent as *452“ James Trevor, also known as Paul Weber and Karl Clifford.”
The administrator presented to the Surrogate a petition alleging that decedent had opened an account with the bank “ in the name of Earl Clifford ” and that on his death “ there was on deposit to his credit ” the sum of $1,083.50, asking inquiry and discovery into this deposit and a direction that the bank “ return to ” the administrator “ the property of the decedent ” in its possession.
The bank’s answer was threefold. It denied that part of the petition which alleged that the account in the name of Clifford was opened by decedent and was decedent’s property at his death; it alleged the conclusion of law that the relationship between it and “ its depositor, Earl Clifford ” was “ that of debtor and creditor ” and that the Surrogate had no jurisdiction to decree that the bank “ pay over the funds in ” the account to the administrator; and lastly it alleged a further conclusion of law that it “ can not with impunity ” pay the funds to the administrator “ in the absence of unequivocal proof ” of the identity of deceased and depositor.
The only factual issue raised by the bank is identity, and on that the proof seems to us adequate and satisfactory that the decedent and the depositor were the same person. On this appeal the appellant bank makes no point that the decision on the factual issue of identity is against the weight of evidence or that it is not grounded on sufficient facts.
At the hearing the bank advised the Surrogate that it wanted to be “ sure that there is proper identity ” and that it was “ not satisfied in this instance ” and that unless it be satisfied “ as to identity ” it “ will resist.”
If the issue of depositor-decedent identity was resolved to the satisfaction of the Surrogate,. satisfies us, and is not questioned by the bank on appeal as to its sufficiency, all this ought to amount to a dissolution of the apprehensions of the bank expressed in its second separate defense that it cannot “ with impunity pay ” the fund to the administrator “ in the absence of unequivocal proof ” of identity. What the bank means by the risk of this,, of course, is the risk of judicial action charging it twice, but the question of what, in turn, is “ unequivocal proof ” is a question for a judge and as far as we can penetrate the problem, that has been placed beyond further risk to the bank. If that is so, the bank would not be aggrieved by the order from which it appeals. The order adjudged that the account was the property of decedent and directed that the proceeds be delivered to the administrator.
*453The nature of the controversy here affects its disposition. No justiciable assertion is made by the bank based on the nature of the debtor-creditor relationship. This is not a case where the debtor denies the debt; the debtor merely expresses an apprehension that the wrong identification of its creditor may be made by a court. It does not question the factual conclusions in which the findings of identity are made and makes no claim of title to the fund.
Thus the question here becomes whether the decedent owned the proceeds of the deposit. This certainly is “ property ” and it is the kind of property which seems to fall within the provisions of section 205 of the Surrogate’s Court Act which authorizes a proceeding to discover money “ or other personal property ” or “ the proceeds ” or the “ value thereof ”. This language covers much more property than a thing capable of being found, picked up physically and handed over. It includes the property-equivalent “ value ” which would surely contemplate a fund held in the banker-depositor relation.
The amendment to section 205 by chapter 343 of the Laws of 1939 deals broadly with the power of the Surrogate to bring in new parties claiming “ an interest in ” the property or “ the proceeds or the value thereof ” and to make a direction to such added parties to deliver the property or proceeds or value. This cannot be read without thinking that it was the legislative sense that adverse claims by any party of whose person the Surrogate had acquired jurisdiction in a discovery proceeding, originally or by supplemental order, were within the Surrogate’s power to adjudicate.
Whatever the cases held before the statute was amended in 1939, the statute in its present text seems to bring to the Surrogate for adjudication a claim of an administrator against a bank for discovery and payment over of the proceeds of a deposit, with or without an adverse claim to the proceeds.
The history of this section with the procedural implementation in section 206 shows a consistent broadening of the Surrogate’s power of adjudication over the property in the course of discovery. Even before the 1939 amendment, Judge Lehman, for the unanimous Court of Appeals, held in 1928 that the amendments made to sections 205 and 206 by chapter 100 of the Laws of 1924 gave the Surrogate power “ to dispose of every claim to property which should be delivered to an executor, administrator or guardian ” (Matter of Akin, 248 N. Y. 202, 206).
*454That was a case of adverse claims of title to a bank account between the administrator and the son of decedent in whose name the account stood at the time of the proceeding. It was distinctly, argued by the depositor-son who claimed title to the deposit that the Surrogate had no jurisdiction to determine the issue, but the court found the Surrogate’s authority in the 1924 amendments which were held to have met the former infirmities in jurisdiction considered in Matter of Hyams (237 N. Y. 211). (Cf. Matter of Raymond v. Davis, 248 N. Y. 67.)
In Matter of Hyams the court held that the Surrogate could not determine the title to property in dispute; and specifically that, he could not follow the proceeds of bonds owned by the testator which were used by his widow to buy other securities, The court in Matter of Akin was of opinion that this limitation of inquiry and direction to ‘ ‘ specific personal property ’ ’, - as expressed in Matter of Hyams, had been broken through by the 1924 amendment.
The decree should be affirmed.